DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 18-20 recite “computer readable storage medium” which is ineligible medium. The specification (paragraphs [60] and [61]) provides only open-ended examples of media embodiments and does not explicitly exclude ineligible signal embodiments.
It is suggested to add “non-transitory” before “computer readable storage medium”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the second signal" in claim 7, lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second antenna" in claim 14, line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the second signal" in claim 16, lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the second signal" in claim 20, lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al. (US 2012/0099624 A1) in view of Katagishi et al. (US 6,408,193) and Guetre et al. (US 6,957,080).
Regarding claim 1, Nagaya et al. (figures 1 and 2) disclose an electronic device (communication device), comprising: a first antenna (ANT); and inherently a battery; a wireless communication module; and a processor electrically connected with the first antenna in order for the electronic device to perform functions, the battery, and the wireless communication module, wherein the processor is configured to: measure a magnitude of a component corresponding to a designated frequency band of a signal based on a first signal transmitted or received through the first antenna, compare the measured magnitude with a designated threshold, and control at least some elements of the electronic device to allow the measured magnitude to be reduced to the designated threshold or less if the measured magnitude exceeds the designated threshold (see abstract and claim 1). Nagaya et al. do not explicitly disclose the wireless communication module having a coupler wherein the signal is coupling signal fed back from a coupler, and the electronic device comprising a second antenna. However, Katagishi et al. (figure 8) disclose an electronic device (cellular telephone) comprising a wireless communication module having a coupler (283) and a processor configured to measuring a magnitude of a component corresponding to a designated frequency band of a coupling signal fed back from a coupler based on a first signal transmitted or received through a first antenna (450) (column 9, line 47 – column 10, line 12). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the coupler and measuring a magnitude of a component corresponding to a designated frequency band of a coupling signal fed back from the coupler of Katagishi et al. to the electronic of Nagaya et al. for providing the fed back signal for measurement and controlling the signal magnitude. Nagaya et al. and Katagishi et al. do not explicitly disclose the electronic device comprising a second antenna. However, Guetre et al. (figure 2) disclose an electronic device (mobile terminal 210) having a first antenna (CDMA antenna 220) and second antenna (GPS antenna 230). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the second antenna of Guetre et al. to the electronic device of Nagaya et al. and Katagishi et al. for providing communication in other communication system
Regarding claim 2, Nagaya et al., Katagishi et al. and Guetre et al. disclose the electronic device of claim 1 above. In addition, Katagishi et al. disclose wherein the processor is configured to perform at least one of increasing a current supplied to a power amplifier provided in the wireless communication module, reducing power for transmitting the first signal through the first antenna, or switching into a functional element where no resonance occurs for the first antenna transmitting the first signal to allow the measured magnitude to be reduced to the designated threshold or less.
Regarding claim 3, Katagishi et al. disclose wherein the processor is obviously configured to increase the current supplied to the power amplifier based on linearity for a signal to be amplified by the power amplifier and supply the increased current to the power amplifier (when the signal is weak; column 9, line 47 – column 10, line 12).
Regarding claim 4, Katagishi et al. disclose wherein the processor is obviously configured to reduce first power supplied from the battery to second power to transmit the first signal through the first antenna to a communication network (when the signal is too strong; column 9, line 47 – column 10, line 12).
Regarding claim 6, Nagaya et al. and Katagishi et al. disclose the electronic device of claim 1 above. In addition, Nagaya et al. disclose wherein the magnitude of the component corresponding to the designated frequency band is an amplitude of a signal having a frequency obtained by multiplying a designated transmission or reception frequency by 2 (2f, paragraph [0044]).
Regarding claim 8, Nagaya et al. and Katagishi et al. disclose the electronic device of claim 1 above. In addition, Katagishi et al. disclose wherein the coupling signal includes any one of a forward coupling signal which results as a signal transmitted through the first antenna is fed back from the coupler or a reverse coupling signal which results as a signal received through the first antenna is fed back from the coupler (figure 8; column 9, line 47 – column 10, line 12).

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al. in view of Katagishi et al., Guetre et al. and further in view of Park (KR 10-2006-0088956).
Regarding claim 9, Nagaya et al., Katagishi et al. and Guetre et al. disclose the electronic device of claim 1 above. Nagaya et al., Katagishi et al. and Guetre et al. do not explicitly disclose the electronic further comprising a band pass filter (BPF) disposed between the processor and the coupler, wherein the band pass filter is configured to transmit a second harmonic frequency component of the coupling signal. However, Park (figure 2) disclose an electronic device with a detection unit (30) comprising a coupler (31) and BPF (32) for extracting the second harmonic component of the transmit signal (see Structure & Operation of the Invention, paragraph 10). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the BPF of Park to the electronic device of Nagaya et al., Katagishi et al. and Guetre et al. for providing the second harmonic frequency component to the processor for processing.

Claim(s) 10-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al. (US 2012/0099624 A1) in view of Katagishi et al. (US 6,408,193).
Regarding claims 10 and 18, Nagaya et al. (figures 1 and 2) disclose a method and a computer readable storage medium storing a program including instructions to enable an electronic device for identifying a component corresponding to a designated frequency band included in a transmission signal by an electronic device (communication device), the method comprising: measuring a magnitude of a component corresponding to a designated frequency band of a signal based on a first signal transmitted or received through a first antenna (ANT); comparing the measured magnitude with a designated threshold; and controlling at least some elements of the electronic device to allow the measured magnitude to be reduced to the designated threshold or less if the measured magnitude exceeds the designated threshold (see abstract and claim 1). Nagaya et al. do not explicitly disclose the signal is coupling signal fed back from a coupler. However, Katagishi et al. (figure 8) disclose a method for identifying a component corresponding to a designated frequency band included in a transmission signal by an electronic device (cellular telephone), the method comprising: measuring a magnitude of a component corresponding to a designated frequency band of a coupling signal fed back from a coupler (283) based on a first signal transmitted or received through a first antenna (450) (column 9, line 47 – column 10, line 12). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching of using the coupler and measuring a magnitude of a component corresponding to a designated frequency band of a coupling signal fed back from the coupler of Katagishi et al. to the method of Nagaya et al. for providing the fed back signal for measurement and controlling the signal magnitude.
Regarding claims 11 and 19, Nagaya et al. and Katagishi et al. disclose the method and computer readable storage medium of claims 10 and 18, respectively above. In addition, Katagishi et al. disclose wherein controlling the at least some elements of the electronic device includes: increasing a current supplied to a power amplifier amplifying the first signal; reducing power for transmitting the first signal through the first antenna; or switching to a functional element in which no resonance occurs for the first antenna transmitting the first signal (column 9, line 47 – column 10, line 12).
Regarding claim 12, Katagishi et al. disclose wherein increasing the current supplied to the power amplifier amplifying the first signal obviously includes: increasing the current supplied to the power amplifier by a predetermined multiple based on linearity for a signal to be amplified by the power amplifier; and supplying the current increased by the predetermined multiple to the power amplifier (when the signal is weak; column 9, line 47 – column 10, line 12).
Regarding claim 13, Katagishi et al. disclose wherein reducing the power for transmitting the first signal through the first antenna obviously includes reducing first power to second power to transmit the first signal through the first antenna to a communication network (when the signal is too strong; column 9, line 47 – column 10, line 12).
Regarding claim 15, Nagaya et al. and Katagishi et al. disclose the method of claim 10 above. In addition, Nagaya et al. disclose wherein the magnitude of the component corresponding to the designated frequency band is an amplitude of a signal having a frequency obtained by multiplying a designated transmission or reception frequency by 2 (2f, paragraph [0044]).
Regarding claim 17, Nagaya et al. and Katagishi et al. disclose the method of claim 10 above. In addition, Katagishi et al. disclose wherein the coupling signal includes any one of a forward coupling signal which results as a signal transmitted through the first antenna is fed back from the coupler or a reverse coupling signal which results as a signal received through the first antenna is fed back from the coupler (figure 8; column 9, line 47 – column 10, line 12).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 14, 16 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimamoto et al. (US 8,546,980) disclose a radio-frequency module and a radio communication system capable of supporting multiple bands at low cost or small size, comprising a power amplifier circuit unit for GSM and a control circuit outputting antenna switch control signals with a VSW1 level or a VSW2 level in response to a mode setting signal for selecting GSM or W-CDMA.
Mueck et al. (US 8,780,745) teach a communication terminal is described comprising a transmitter configured to generate a transmit signal and a measurement circuit configured to receive the generated transmit signal and to measure the power of the received transmit signal.
Lee (US 10,069,576) disclose an interference suppression system comprises an antenna, a control module, a receiving and sending module, a radio frequency (RF) sending channel, a power amplifier (PA), a RF receiving channel, a first filter module, and a power detecting module. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-243-8277. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645